IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00043-CR
 
Clifford Dean Cogdill,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 413th District
Court
Johnson County, Texas
Trial Court No. F43605
 

MEMORANDUM  Opinion





 
Clifford Dean Cogdill attempts to appeal
from his conviction in August of 2010.  By letter dated February 22, 2011, the
Clerk of this Court notified Cogdill that the appeal was subject to dismissal
because it appeared that the notice of appeal was untimely and that the trial
court’s certificate of right of appeal indicated that Cogdill waived his right
to appeal and had no right to appeal.  See Tex. R. App. P. 26.2(a)(1); 25.2(d).  The Clerk also warned
Cogdill that the appeal would be dismissed unless, within 21 days of the date
of the letter, a response was filed showing grounds for continuing the appeal. 
See Tex. R. App. P. 44.3. 
We received a response from Cogdill; however, it does not provide grounds for
continuing the appeal.  
            Accordingly, this appeal is
dismissed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed March 16, 2011
Do
not publish 
[CR25]